DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The Preliminary Amendment filed March 1, 2022 has been entered. 
Claim 1 has been canceled. 
Claims 2-21 have been added.
Claims 2-21 are pending in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 8,817,932 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claims 1 and 4 of U.S. Patent No. 8,817,932 B2. Specifically, the claimed “digital receiver” as recited in claim 2, including its features, are repeated in claims 1 and 4 of U.S. Patent No. 8,817,932 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 4 of U.S. Patent No. 8,817,932 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 8,817,932 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claims 1 and 4 of U.S. Patent No. 8,817,932 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 4 of U.S. Patent No. 8,817,932 B2.

Allowable Subject Matter
Claims 2 and 5 would be allowed if the Applicant overcomes the nonstatutory double patenting as set forth above.
Claims 3-4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 2, Yuan et al. (U.S. Patent No. 6,968,480 B1) discloses: A digital receiver (system 200) comprising:
a first sampler (sampler 202) having a first sampler input to receive an input signal, a first timing input (A clock generator 212 has an output on line 206 to supply a clock signal with a clock period.), and a first sampler output (3:49–53: “The system 200 comprises a sampler 202 having an input on line 204 to receive a serial data stream and an input on line 206 to receive a clock signal.”), the first sampler to issue first samples of the input signal (3:53–57: “The sampler 202 has an input on line 208 to accept a control signal and an output on line 210 to provide a sample of the serial data stream sampled at a particular phase in response to the control signal.”); . . . 
a comparison circuit (comparator 214) having a first comparison-circuit input coupled to the first sampler output, a second comparison-circuit input coupled to the [first] sampler output, and a comparison-circuit output, the comparison circuit to issue an error signal responsive to mismatches between the first samples of the input signal [with respect to the clock signal] of the input signal (4:1–10: “An error analysis circuit 220 has an input connected to the output of the comparator 214 on line 218 to accept first bit values. The error analysis circuit 220 compares first bit values sampled at a first phase with respect to the clock signal, to first bit values determined at a second phase. Then, the error analysis circuit 220 calculates an optimal phase for the determination of first bit values and supplies a control signal on line 228 responsive to the optimal phase. In this manner, the comparator is set to make a decision at the optimum time (phase).”); 
Sorna (U.S. Patent No. 7,142,623 B2) discloses: a multiplexer [coupled to clock and data recovery circuit (“CDR”) to receive the data stream signal output by the multiplexer, said CDR being operable to recover a phase of a clock for sampling said data stream signal by examining transitions of said data stream signal, and to sample said data stream signal with said recovered clock phase to obtain data stream sample data] (Claim 1: “An integrated circuit including an on-chip clock and data recovery circuit operable to measure tolerance to jitter in a data stream signal, comprising:
a multiplexer operable to select a data stream signal for output, said data stream signal having a repeatable known sequence of data values;
a clock and data recovery circuit (“CDR”) coupled to receive the data stream signal output by the multiplexer, said CDR being operable to recover a phase of a clock for sampling said data stream signal by examining transitions of said data stream signal, and to sample said data stream signal with said recovered clock phase to obtain data stream sample data;
an error rate determination circuit operable to locally generate a replica of said repeatable known sequence of data values and to compare said data values of said locally generated replica with said data stream sample data to determine an error rate associated with obtaining said data stream sample data
wherein said CDR includes a control circuit operable to delay said recovered clock phase by a predetermined amount a plurality of times, and said error rate determination circuit is operable to monitor said error rate each time after said control circuit delays said recovered clock phase, such that a maximum delayed clock phase is determined for sampling said data stream signal, said maximum delayed clock phase representing a right timing signal margin.”)
However, the Examiner finds Yuan and Sora do not teach or suggest the claimed “digital receiver comprising: a first sampler having a first sampler input to receive an input signal, a first timing input, and a first sampler output, the first sampler to issue first samples of the input signal; a second sampler having a second sampler input coupled to the first sampler input to receive the input signal, a second timing input, and a second sampler output, the second sampler to issue second samples of the input signal; a comparison circuit having a first comparison-circuit input coupled to the first sampler output, a second comparison-circuit input coupled to the second sampler output, and a comparison-circuit output, the comparison circuit to issue an error signal responsive to mismatches between the first samples of the input signal and the second samples of the input signal; and a multiplexer having a first multiplexer input coupled to the first sampler output, a second multiplexer input connected to the second sampler output, a select terminal, and a multiplexer output.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 2 as allowable over the prior art.  

Regarding independent claim 10, Yuan et al. (U.S. Patent No. 6,968,480 B1) discloses: A digital receiver (system 200) comprising:
a first sampler (sampler 202) having a first sampler input, a first timing input (A clock generator 212 has an output on line 206 to supply a clock signal with a clock period.), and a first sampler output (3:49–53: “The system 200 comprises a sampler 202 having an input on line 204 to receive a serial data stream and an input on line 206 to receive a clock signal.”); . . . 
a comparison circuit (comparator 214) having a first comparison-circuit input coupled to the first sampler output, a second comparison-circuit input coupled to the [first] sampler output, and a comparison-circuit output (4:1–10: “An error analysis circuit 220 has an input connected to the output of the comparator 214 on line 218 to accept first bit values. The error analysis circuit 220 compares first bit values sampled at a first phase with respect to the clock signal, to first bit values determined at a second phase. Then, the error analysis circuit 220 calculates an optimal phase for the determination of first bit values and supplies a control signal on line 228 responsive to the optimal phase. In this manner, the comparator is set to make a decision at the optimum time (phase).”); 
Sorna (U.S. Patent No. 7,142,623 B2) discloses: a multiplexer [coupled to clock and data recovery circuit (“CDR”) to receive the data stream signal output by the multiplexer, said CDR being operable to recover a phase of a clock for sampling said data stream signal by examining transitions of said data stream signal, and to sample said data stream signal with said recovered clock phase to obtain data stream sample data] (Claim 1: “An integrated circuit including an on-chip clock and data recovery circuit operable to measure tolerance to jitter in a data stream signal, comprising:
a multiplexer operable to select a data stream signal for output, said data stream signal having a repeatable known sequence of data values;
a clock and data recovery circuit (“CDR”) coupled to receive the data stream signal output by the multiplexer, said CDR being operable to recover a phase of a clock for sampling said data stream signal by examining transitions of said data stream signal, and to sample said data stream signal with said recovered clock phase to obtain data stream sample data;
an error rate determination circuit operable to locally generate a replica of said repeatable known sequence of data values and to compare said data values of said locally generated replica with said data stream sample data to determine an error rate associated with obtaining said data stream sample data
wherein said CDR includes a control circuit operable to delay said recovered clock phase by a predetermined amount a plurality of times, and said error rate determination circuit is operable to monitor said error rate each time after said control circuit delays said recovered clock phase, such that a maximum delayed clock phase is determined for sampling said data stream signal, said maximum delayed clock phase representing a right timing signal margin.”)
However, the Examiner finds Yuan and Sora do not teach or suggest the claimed “digital receiver comprising: a first sampler having a first sampler input, a first timing input, and a first sampler output; a second sampler having a second sampler input coupled to the first sampler input, a second timing input and a second sampler output; a comparison circuit having a first comparison-circuit input coupled to the first sampler output, a second comparison-circuit input coupled to the second sampler output, and a comparison-circuit output; and a multiplexer having a first multiplexer input coupled to the first sampler output, a second multiplexer input connected to the second sampler output, a select terminal, and a multiplexer output coupled to the first comparison-circuit input.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 10 as allowable over the prior art.  

Regarding independent claim 16, Yuan et al. (U.S. Patent No. 6,968,480 B1) discloses: A digital receiver (system 200) comprising:
a first sampler (sampler 202) having a first sampler input, a first timing input (A clock generator 212 has an output on line 206 to supply a clock signal with a clock period.), and a first sampler output (3:49–53: “The system 200 comprises a sampler 202 having an input on line 204 to receive a serial data stream and an input on line 206 to receive a clock signal.”); . . . 
a comparison circuit (comparator 214) having a first comparison-circuit input coupled to the first sampler output, a second comparison-circuit input coupled to the [first] sampler output, and a comparison-circuit output (4:1–10: “An error analysis circuit 220 has an input connected to the output of the comparator 214 on line 218 to accept first bit values. The error analysis circuit 220 compares first bit values sampled at a first phase with respect to the clock signal, to first bit values determined at a second phase. Then, the error analysis circuit 220 calculates an optimal phase for the determination of first bit values and supplies a control signal on line 228 responsive to the optimal phase. In this manner, the comparator is set to make a decision at the optimum time (phase).”); 
Sorna (U.S. Patent No. 7,142,623 B2) discloses: a first multiplexer [coupled to clock and data recovery circuit (“CDR”) to receive the data stream signal output by the multiplexer, said CDR being operable to recover a phase of a clock for sampling said data stream signal by examining transitions of said data stream signal, and to sample said data stream signal with said recovered clock phase to obtain data stream sample data] (Claim 1: “An integrated circuit including an on-chip clock and data recovery circuit operable to measure tolerance to jitter in a data stream signal, comprising:
a multiplexer operable to select a data stream signal for output, said data stream signal having a repeatable known sequence of data values;
a clock and data recovery circuit (“CDR”) coupled to receive the data stream signal output by the multiplexer, said CDR being operable to recover a phase of a clock for sampling said data stream signal by examining transitions of said data stream signal, and to sample said data stream signal with said recovered clock phase to obtain data stream sample data;
an error rate determination circuit operable to locally generate a replica of said repeatable known sequence of data values and to compare said data values of said locally generated replica with said data stream sample data to determine an error rate associated with obtaining said data stream sample data
wherein said CDR includes a control circuit operable to delay said recovered clock phase by a predetermined amount a plurality of times, and said error rate determination circuit is operable to monitor said error rate each time after said control circuit delays said recovered clock phase, such that a maximum delayed clock phase is determined for sampling said data stream signal, said maximum delayed clock phase representing a right timing signal margin.”)
However, the Examiner finds Yuan and Sora do not teach or suggest the claimed “digital receiver comprising: a first sampler having a first sampler input, a first timing input, and a first sampler output; a second sampler having a second sampler input coupled to the first sampler input, a second timing input and a second sampler output; a comparison circuit having a first comparison-circuit input coupled to the first sampler output, a second comparison-circuit input coupled to the second sampler output, and a comparison-circuit output; a first multiplexer having a first multiplexer input coupled to the first sampler output, a second multiplexer input connected to the second sampler output, and a first multiplexer output coupled to the first comparison-circuit input; and a second multiplexer having a third multiplexer input coupled to the first sampler output, a fourth multiplexer input connected to the second sampler output, and a second multiplexer output coupled to the second comparison-circuit input.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  

	Claims 3-9, 11-15 and 17-21 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112